Citation Nr: 0306006	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Severance of service connection for post-traumatic stress 
disorder (PTSD).

3.  Severance of service connection for gastroesophageal 
reflux.

4.  Severance of service connection chronic muscle tension 
headaches.

(The issues of entitlement to service connection for hearing 
loss and tinnitus have been deferred pending further 
development).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to January 
1972, from November 1987 to March 1988, and from November 
1990 to June 1991.  The veteran may have had periods of 
inactive duty training or active duty for training while 
serving in the California Army National Guard and the 
Arkansas Army National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the Department of Veteran's Affairs (VA) regional office (RO) 
in North Little Rock, Arkansas, denied entitlement to service 
connection for hearing loss, tinnitus, and refractive error, 
and severed service connection for post-traumatic stress 
disorder (PTSD), gastroesophageal reflux, and chronic muscle 
tension headaches.

The Board is undertaking additional development on the issues 
of entitlement to service connection for hearing loss and 
tinnitus pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims herein being 
considered has been obtained by the Department of Veterans 
Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims concerning the issues 
herein decided, has not submitted additional evidence, and 
has not identified any additional evidence to support such 
claims.

3.  The veteran's vision problem has been diagnosed as 
refractive error.

4.  The veteran had active duty service from January 1991 to 
May 1991 in the Southwest Asia theater of operations during 
the Persian Gulf War.

5.  The veteran has chronic, compensable disability diagnosed 
as gastroesophageal reflux, gastritis, and duodenitis, the 
onset of which was after his separation from his last period 
of active duty service.

6.  The veteran has chronic, compensable disability diagnosed 
as muscle tension headaches, the onset of which was after his 
separation from his last period of active duty service.

7.  The record does not contain evidence that the veteran 
engaged in combat with the enemy or service department 
evidence that the veteran engaged in combat.


CONCLUSIONS OF LAW

1.	  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.	  The veteran is not entitled to service connection for 
refractive error.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.	  The August 1997 rating decision that granted service 
connection for PTSD is clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1110, 5112, 5107 (West 2002); 38 C.F.R. §§ 
3.105(d), 3.303 (2002).

4.  The April 1999 rating decision that severed service 
connection for PTSD is not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 1110, 5112, 5107 (West 2002); 38 
C.F.R. §§ 3.105(d), 3.303 (2002).

5.  The August 1997 rating decision that granted service 
connection for gastroesophageal reflux as an undiagnosed 
illness related to service in Southwest Asia during the 
Persian Gulf War is clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1110, 5112, 5107 (West 2002); 38 C.F.R. §§ 
3.105(d), 3.303 (2002).

6.  The April 1999 rating decision that severed service 
connection for gastroesophageal reflux as an undiagnosed 
illness related to service in Southwest Asia during the 
Persian Gulf War is not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1110, 5112, 5107 (West 2002); 38 C.F.R. §§ 
3.105(d), 3.303 (2002).

7.  The August 1997 rating decision that granted service 
connection for muscle tension headaches as an undiagnosed 
illness related to service in Southwest Asia during the 
Persian Gulf War is clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1110, 5112, 5107 (West 2002); 38 C.F.R. §§ 
3.105(d), 3.303 (2002).

8.  The April 1999 rating decision that severed service 
connection for muscle tension headaches as an undiagnosed 
illness related to service in Southwest Asia during the 
Persian Gulf War is not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1110, 5112, 5107 (West 2002); 38 C.F.R. §§ 
3.105(d), 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Refractive Error

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Generally, to support a claim for 
service connection, there must be evidence of the following 
three elements: (1) competent lay or medical evidence of a 
current diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; and 
(3) evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996), see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 
(1993)."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The regulations also state that congenital or developmental 
defects, and specifically refractive error, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2002).

In this case, service medical records do not show the veteran 
incurred a disease or injury to his eyes during any period of 
active duty service.  The veteran underwent a VA eye 
examination in July 1998.  He had complaints of decreased 
visual acuity.  His uncorrected vision in the right eye was 
20/40.  Uncorrected vision in the left eye was 20/30.  
Corrected vision was 20/20 in both eyes.  An examiner noted 
an impression of refractive error.

The Board has determined that the veteran's claim of 
entitlement to service connection for refractive error is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  This is so because simple 
refractive error -- that is, refractive error unrelated to 
other disease or injury -- is not a disability for which 
compensation may be paid.  Regarding claims such as this, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

Therefore, the claim of entitlement to service connection for 
an eye disorder diagnosed as refractive error is denied.



II.  Severance of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d) (2002); see also Daniels v. Gober, 10 Vet. App. 474, 
478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained. 38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

In this case, the Board finds that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  The rating decision of 
February 1999 proposing severance of service connection for 
PTSD, gastroesophageal reflux disease, and chronic muscle 
tension headaches set forth all material facts and reasons 
for the proposed severance.  The veteran was notified of the 
proposed severance by letter dated that month to his address 
of record, and was given an opportunity to present additional 
evidence and offer testimony at a personal hearing.  
Accordingly, the Board finds that the procedural safeguards 
of 38 C.F.R. § 3.105(d) have been met.  The RO's April 1999 
rating decision severed service connection for these three 
disabilities.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) has held that 38 C.F.R. § 3.105(d) 
places the same burden of proof on VA when it seeks to sever 
service connection as 38 C.F.R. § 3.105(a) places upon a 
claimant seeking to have an unfavorable previous 
determination overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable (CUE) is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.  The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  The Court further 
reasoned that if the Court were to conclude that a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.

The Board notes that there have been changes to 38 C.F.R. 
§ 3.304(f), the regulation specifically concerning service 
connection for PTSD, as well as changes to 38 U.S.C.A. 
§ 1117, the statute specifically concerning compensation for 
disabilities occurring in Persian Gulf War veterans.  
Severance of service connection for PTSD, GERD, and muscle 
tension headaches, however, was based on 38 C.F.R. 
§ 3.105(d), that is, on the basis that evidence established 
that the grant of service connection was CUE.  Severance of 
service connection was not based on a change in or 
interpretation of a law or VA issue; in that case, the 
severance would be accomplished under 38 C.F.R. § 3.114.  
Consequently, the Board will determine whether the grant of 
service connection for the disabilities at issue was CUE with 
consideration of the law in effect at the time of the grant 
of service connection.  

A.  Severance of Service Connection for PTSD

As published in 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part, that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App.  190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressors must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military MOS the veteran had; when, if, and how 
other service personnel died, and the names of the deceased; 
whether any unit(s) to which the veteran was assigned 
actually engaged the enemy in combat, etc.  Such evidence is 
typically found in the service personnel records, on the 
veteran's Form DD 214, and in unit histories and morning 
reports.  The only medical evidence that could provide such 
information would be records compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v.  Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary." 
Id.  (citing 58 Fed. Reg. 29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purpose of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, which the Board is bound to follow, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

The veteran was granted service connection for PTSD by the 
RO's August 1997 rating decision.  In that decision, the RO 
determined, based on evidence then in the file, that the 
veteran had current disability from PTSD that was related to 
stressors to which he was exposed during his active military 
service.  In February 1999, the RO sent him a letter 
proposing to sever service connection for PTSD.  The RO 
included, as an enclosure, a February 1999 rating decision 
explaining the reasons and bases for its proposal to sever 
service connection under 38 C.F.R. § 3.105(d).  The stated 
reasons were that the record did not show that the veteran 
was in combat while serving in the Republic of Vietnam and 
that claimed stressors had not been verified.  The RO also 
reasoned that there was not a clear diagnosis of PTSD.

In this case, service personnel records show that the veteran 
was awarded a Vietnam campaign medal with two bronze star.  
This does not, in and of itself, establish that the veteran 
engaged in combat with the enemy so as to evoke 38 U.S.C.A. 
§ 1154(b), nor is it the type of award that would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor under 
38 C.F.R. § 3.304(f).  His service personnel record from his 
Vietnam service indicates that he was in Vietnam from January 
to December 1970, during which time he served as a forklift 
operator at the U.S. Army Depot in Long Binh.  

The veteran has testified that he personally came under enemy 
small arms fire and that areas where his unit was stationed 
came under mortar and artillery barrages.  He further 
testified that those events caused him extreme fear.  His 
testimony is consistent with the circumstances of his service 
and is credible.  Nonetheless, this is the type of stressor 
that requires independent verification, as the record does 
not establish his combat service.  Consequently, it was clear 
and unmistakable error to grant service connection for PTSD 
without independent verification of the veteran's claimed 
stressors.  

In the August 1997 rating decision that granted service 
connection for PTSD, the RO's rating board noted that the 
veteran had current disability from a neuropsychiatric 
disorder that had been diagnosed as PTSD and that his 
symptoms were related to war experiences during his service 
in Vietnam and in Southwest Asia during the Persian Gulf War.  

In an April 1999 rating decision, the RO severed service 
connection for PTSD.  The stated rationale for the severance 
of service connection in a letter from Veteran's Benefits 
Administration was that the record did not show that the 
veteran was engaged in combat and that the stressors to which 
the veteran claims to have been exposed were "not typical."  
The veteran has perfected an appeal from that decision.

Concerning evidence added to the record following the April 
1999 rating decision, the Board again notes that it is not 
limited to the evidence before the RO when it made its 
decision to grant service connection.  Daniels, 10 Vet. App. 
at 480; Venturella, 10 Vet. App. 342- 43.

The Board cannot find evidence indicating that the veteran 
"engaged in combat with the enemy" so as to evoke 
38 U.S.C.A. § 1154(b), or service department evidence 
establishing that the veteran engaged in combat that would be 
accepted as conclusive evidence of the claimed in-service 
stressor under 38 C.F.R. § 3.304(f).  Consequently, his 
claimed stressors require independent verification; his 
testimony is not sufficient verification.  Therefore, the 
Board concludes that VA has met its burden to establish by 
clear and convincing evidence that the grant of service 
connection was clearly and unmistakably erroneous.  

B.  Severance of Service Connection for Gastroesophageal 
Reflux

In the RO's August 1997 rating decision, the veteran was also 
granted entitlement to service connection for 
gastroesophageal reflux as an undiagnosed illness related to 
his service in Southwest Asia during the Persian Gulf War.  
In a February 1999 rating decision, the RO proposed to sever 
service connection for gastroesophageal reflux.  The reasons 
for severance of service connection for gastroesophageal 
reflux were explained in the February 1999 rating decision, 
the April 1999 rating decision, the statement of the case, or 
the supplemental statement of the case.  The reason for 
severance was clear error in the initial finding that the 
veteran's gastrointestinal symptoms were the result of an 
undiagnosed illness.  In fact, his symptoms had been 
diagnosed as gastritis, duodenitis, and gastroesophageal 
reflux.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  

In this case, the veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
January to May 1991.  Therefore, he qualifies as a Persian 
Gulf veteran as defined at 38 U.S.C.A. § 1117(e); 38 C.F.R. 
§ 3.317(d).

The next question is whether the veteran is suffering from a 
chronic disability resulting from an undiagnosed illness.  In 
this case, he has signs and symptoms of a gastrointestinal 
illness such as heartburn, nausea and vomiting, frequent, 
soft bowel movements, and blood in his stool.  In treatment 
notes dated in October and November 1994, such symptoms were 
diagnosed as mild duodenitis and gastritis, and bile reflux.  
Such symptoms were also listed among his complaints during a 
Persian Gulf Registry examination in October 1995.  However, 
after undergoing tests and examinations, his symptoms have 
been diagnosed as duodenitis, gastritis, and gastroesophageal 
reflux.

The veteran has not asserted that the onset of his 
gastrointestinal symptoms were during any period of active 
military service.  His service medical records do not show 
complaints, diagnoses or treatment of such complaints.  In 
fact, during an April 1991 examination at the time of his 
separation from service, he denied having any stomach or 
intestinal trouble.  An examiner indicated that the veteran's 
abdomen and viscera were clinically normal.  No pertinent, 
significant interval history was reported.  Consequently, the 
Board concludes that the diagnosed gastrointestinal problems 
were not manifested during the veteran's active military 
service.

In a November 1995 rating decision, the RO denied entitlement 
to service connection for gastritis and duodenitis, as the 
veteran's signs and symptoms were related to known clinical 
diagnoses of diseases that were not incurred in or otherwise 
caused by his service.  However, in spite of the many post-
service diagnoses of gastritis, duodenitis, and 
gastroesophageal reflux, the RO, in its August 1997 rating 
decision, granted service connection for gastroesophageal 
reflux as an undiagnosed illness.  The RO reasoned that the 
veteran's symptoms were manifested to a compensable degree 
within the presumptive period following his service in 
Southwest Asia during the Persian Gulf War.  However, in the 
same rating decision, the RO noted that the veteran's 
symptoms were diagnosed as possible gastroesophageal reflux.

This grant of service connection for GERD as an "undiagnosed 
illness" is clearly CUE.  The Board finds that the RO's 
August 1997 rating decision that granted service connection 
for gastroesophageal reflux was both factually and legally 
erroneous, as it was clear at that time and from evidence 
since obtained that the veteran's gastrointestinal signs and 
symptoms were and have been attributed to known clinical 
diagnoses of gastritis, duodenitis, and gastroesophageal 
reflux.  Therefore, the Board concludes that the grant of 
entitlement to service connection for gastroesophageal reflux 
due to an undiagnosed illness in the August 1997 rating 
decision was clearly and unmistakably erroneous.  

The Board concludes that the veteran is not entitled to 
restoration of service connection for gastroesophageal reflux 
claimed as an undiagnosed illness.

C.  Severance of Service Connection for Muscle Tension 
Headaches Claimed as an Undiagnosed Illness

As noted in the discussion above, the veteran qualifies as a 
Persian Gulf veteran as defined by statute and regulation.  
He was granted service connection for chronic muscle tension 
headaches due to undiagnosed illness by the RO's August 1997 
rating decision.  In that decision the RO's rating board 
reasoned that the appellant, a Persian Gulf veteran, had 
chronic, compensable disability from an undiagnosed illness 
manifested by headaches.  For reasons similar to those 
supporting the severance of service connection for the 
gastrointestinal problems, severance of service connection 
for chronic muscle tension headaches was also correct.

At the time of the RO's August 1997 rating decision, the 
evidence of record included service medical records, VA 
outpatient treatment notes, and reports of VA examinations.  
Service medical records show that at the time of his pre-
induction examination in July 1969, the veteran denied a 
history of frequent or severe headaches.  However, the 
veteran had complaints of frontal headaches during his 
service in Vietnam in March 1972.  One such treatment note 
contains an impression of headaches secondary to anxiety.  No 
interval history of headache was noted at the time of the 
veteran's January 1972 medical examination for separation 
from service.  At the time of an April 1991 medical 
examination, the veteran reported a history of frequent and 
severe headaches.  An examiner reported that the veteran's 
frequent headaches were not definitely associated with any 
known cause, although they possibly were related to a sinus 
disorder or stress.

In a VA outpatient treatment record dated in May 1994, the 
veteran's complaints were diagnosed as chronic muscle tension 
headache.  

The veteran underwent a VA neurological examination in 
February 1995.  At that time, his complaints were of 
bitemporal, frontal, and occipital headaches that occurred as 
often as every day but at least once a week.  The veteran 
denied a family history of headaches and a history of head 
trauma.  He denied a history of headaches before serving in 
Southwest Asia during the Persian Gulf War.  He reported that 
the onset of his chronic headaches was after his return from 
the Persian Gulf War.  Based on the neurologic examination, 
the examiner reported an impression of history consistent 
with muscle tension headaches with no evidence on physical or 
historical basis for the diagnosis of migraine.

In February 1999, the RO proposed to sever service connection 
for chronic muscle tension headaches.  The stated rationale 
for the proposed severance was that the veteran's headaches 
preexisted his Persian Gulf War service and were not 
aggravated by such service.  The veteran was notified by a 
February 1999 letter.  Service connection was severed by the 
RO's April 1999 rating decision on the basis of a finding 
that the initial grant was based on clear and unmistakable 
error.  

The Board has reviewed the entire record and finds that the 
RO's decision to grant service connection for headaches 
claimed as an undiagnosed illness related to Southwest Asia 
service during the Persian Gulf War was clearly and 
unmistakably erroneous.  The record does not show that the 
veteran has had chronic disability from headaches since his 
separation from his last period of active duty service.  
However, even assuming that the veteran has had chronic 
disability from headaches, the record clearly showed at the 
time of the August 1997 rating decision, that his headaches 
were the result of a known clinical diagnosis, that is, 
muscle tension headaches.

Furthermore, the Board does not find that the RO's decision 
to sever service connection for headaches claimed as an 
undiagnosed illness related to Southwest Asia service during 
the Persian Gulf War was factually or legally erroneous.  The 
RO complied with the procedural prerequisites to severance of 
service connection, including informing the veteran of the 
factual basis upon which the proposal to sever was based.  
The Board finds that the factual basis upon which the 
severance of service connection was based is not clearly 
erroneous and the applicable law and regulations were 
correctly applied.  For the foregoing reasons and bases, the 
Board concludes that the veteran is not entitled to 
restoration of service connection for headaches claimed as an 
undiagnosed illness.

III.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case, the veteran has been so notified by the 
April 1999 rating decision,  the March 2000 statement of the 
case, and the August 2001 supplemental statement of the case.  
Also, by a letter from the Board dated in January 2003, the 
veteran was advised of VA's duties to notify and assist the 
veteran in the development of his claim.  He was provided 
forms for authorization to release medical records.  He has 
been notified that ultimately, it was his responsibility to 
provide evidence to support his claim.  Concerning the issues 
being considered in this decision, the veteran has not 
indicated that there is additional evidence that has not been 
obtained.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that VA has complied with the VCAA 
notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the Board's January 2003 
letter.  

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The Board has initiated 
further development concerning the veteran's claims for 
service connection for hearing loss and tinnitus.  Concerning 
the issues considered in this decision, the Board has 
obtained all relevant records identified by the veteran or 
otherwise evident from the claims folder.

The veteran has not asserted that there are private treatment 
records that pertain to the claims herein decided that have 
not been obtained and considered.  He has had several 
opportunities to identify sources of such evidence, including 
the claim he filed, his Notice of Disagreement, his 
substantive appeal, his testimony, and statements filed by 
him or on his behalf by his representative.  The RO has 
obtained treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran had been 
afforded VA examinations.  Therefore, the Board does not deem 
any further VA examination necessary to decide the claims of 
entitlement to service connection for refractive error, or 
severance service connection for PTSD, gastroesophageal 
reflux, and chronic muscle tension headaches.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the issues decided in 
this decision and to assist the veteran in obtaining records 
and providing medical examinations.  The revised regulation 
concerning VA's duty to notify claimants of inability to 
obtain records under the VCAA, 38 C.F.R. § 3.159(e) (2002), 
is applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any records identified by the veteran 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the veteran of inability to obtain 
evidence.


ORDER

The claim of entitlement to service connection for a vision 
disorder diagnosed as refractive error is denied.

Service connection for PTSD remains severed.

Service connection for gastroesophageal reflux and headaches 
claimed as undiagnosed illness related to Southwest Asia 
service during the Persian Gulf War remains severed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

